            Case 1:19-cv-02532-PAE Document 57 Filed 01/04/21 Page 1 of 2




                                           WWW.MKCLAWGROUP.COM
                                                LAW OFFICES OF
                                             MICHAEL K. CHONG, LLC


      NEW YORK:                               FORT LEE:                                HOBOKEN:
      1250 BROADWAY, 36TH FL. STE.            2 EXECUTIVE DRIVE, STE. 240              300 HUDSON STREET. STE. 10
      300   NEW YORK, NEW YORK                FORT LEE, NEW JERSEY 07024               HOBOKEN, NEW JERSEY 07024
      10001                                   (201) 947-5200                           (201) 708-6675
      (212) 726-1104                          FAX (201) 708-6676                        FAX (201) 708-6676
      FAX (212) 726-3104
                                              * Please Reply to: FORT LEE            EMAIL:
                                                                                     VGonzalez@MKCLawGroup.com

                                                                      December 30, 2020
Hon. Paul A. Engelmayer
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

Re:            Cajero Torres et al. v. Sushi Sushi Holdings Inc.
Docket No.: 1:19-cv-002532-PAE

Dear Judge Engelmayer:

        Our office represents the defendants in the above referenced litigation. With the consent
of our adversary, I am writing to request an extension of the current joint pre-trial order which is
due by February 5, 2021. We are requesting a new deadline after February 17, 2021.
        Although we attempted to schedule a settlement conference with Magistrate Judge
Lehrburger before the joint pre-trial order deadline of February 5, 2021, we were advised that his
schedule could not accommodate us. His law clerk proposed, and we have tentatively scheduled,
subject to your approval, a pre-settlement conference on February 10, 2021 and a settlement
conference on February 17, 2021. We were instructed to make the instant letter motion to you
immediately.
        Thank you for your consideration of this joint request.

                                                                      Respectfully Submitted,
                                                            /s        Vincent L. Gonzalez
                                                                      Michael K. Chong, Esq.
Case 1:19-cv-02532-PAE Document 57 Filed 01/04/21 Page 2 of 2



                   (SBOUFE5IFQBSUJFTEFBEMJOFUPGJMFBKPJOUQSFUSJBMPSEFSBOE
                   BMMPUIFSQSFUSJBMGJMJOHTSFRVJSFECZUIF$PVSUT*OEJWJEVBM3VMF
                   "o# JODMVEJOHBOZNPUJPOTJOMJNJOF JTIFSFCZFYUFOEFE
                   GSPN'FCSVBSZ UP'FCSVBSZ 5IFEFBEMJOFUP
                   GJMFBOZPQQPTJUJPOTUPNPUJPOTJOMJNJOFJTIFSFCZFYUFOEFE
                   GSPN'FCSVBSZ UP.BSDI 

                   SO ORDERED.

                                     
                               __________________________________
                                     PAUL A. ENGELMAYER
                                     United States District Judge
                   +BOVBSZ 
